F I L E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                             NOV 6 1998
                            FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                 Clerk

    EDWARD H. LEWIS,

                Plaintiff-Appellant,

    v.                                                     No. 97-5224
                                                     (D.C. No. 96-CV-523-B)
    KENNETH S. APFEL, Commissioner,                        (N.D. Okla.)
    Social Security Administration,

                Defendant-Appellee.




                            ORDER AND JUDGMENT            *




Before PORFILIO, BARRETT,              and KELLY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1.9. The case is

therefore ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Claimant Edward H. Lewis appeals the district court’s order 1 affirming the

Commissioner’s decision to deny his application for supplemental security income

benefits. The Commissioner determined that Mr. Lewis could perform a limited

range of light work available in significant numbers in the national economy and,

therefore, he is not disabled within the meaning of the Social Security Act. Mr.

Lewis contends (1) the Commissioner’s decision is not supported by substantial

evidence, (2) the Commissioner failed to evaluate properly his allegations of

disabling pain, and (3) the Commissioner erred in holding that he can perform

light work. We affirm.

      We review the Commissioner’s decision to determine whether it is

supported by substantial evidence and whether correct legal standards were

applied. See Hawkins v. Chater, 113 F.3d 1162, 1164 (10th Cir. 1997).

Substantial evidence is “‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Soliz v. Chater, 82 F.3d 373, 375

(10th Cir. 1996) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)

(further quotation omitted)). We may neither reweigh the evidence nor substitute

our judgment for that of the Commissioner. See Casias v. Secretary of Health &

Human Servs., 933 F.2d 799, 800 (10th Cir. 1991).




1
      The parties proceeded before a magistrate judge.   See 28 U.S.C. § 636.

                                          -2-
      We have carefully reviewed the record on appeal, as well as the briefs

submitted by the parties. Applying the standards set out above, we affirm the

denial of benefits for substantially the reasons stated in the magistrate judge’s

September 22, 1997 recommendation, as adopted by the district court.

      The judgment of the United States District Court for the Northern District

of Oklahoma is AFFIRMED.



                                                     Entered for the Court



                                                     John C. Porfilio
                                                     Circuit Judge




                                         -3-